Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/29/2020 has been entered.  Claims 1-16 are pending.  Claims 5-16 are added in the application. Claims 3-4, 7-8, 11-12 and 15-16 are withdrawn as directed to non-elected invention.

Response to Arguments
Applicant’s argument, see page 7 to 11, filed on 12/29/2020, with respect to 102/103 rejection on claims 1-2 has been fully considered but it is not persuasive.

Applicant made argument the Action fails to establish a case of prima facie obviousness or anticipation.
However, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  The non-final Action clearly indicates that the prior art Tamehiro teaches substantially identical composition and microstructure to the current claim.  Therefore, a prima facie case of either anticipation or obviousness has been established.  Tamehiro’s process is not identical but overlaps the current invention.  Thus, even if the claimed separation index is not 
Applicant made argument that the method of Tamehiro is different from the Applicant's inventive process in terms of the two-step rolling and cooling in the inventive process versus Tamehiro's one-step rolling and cooling.  in the present invention, a steel slab is heated in a temperature range of 1000°C or higher and 1250°C or lower and first rolling is performed in an austenite recrvstallization temperature range of 930-1080°C, thereafter rolling is performed in a range of an Ar3 temperature or higher and (Ar3 temperature + 150°C) or lower.  In contrast, Tamehiro teaches heating a steel slab to within the range of 950 to 1300 °C, hot rolling at a temperature of not higher than 950°C. (col. 8 lines 52-61).  Furthermore, Tamehiro teaches that"[t]he reason why the cumulative rolling reduction quantity below 950°C. is limited to at least 50% is to increase rolling in the austenite un-recrvstallization zone." (col. 9 lines 25-33) Thus, clearly Tamehiro is teaching away from the Applicant's inventive process.  Additionally, in the Applicant's inventive process, accelerated cooling is carried out at a cooling rate of 10°C/s or higher and 80°C/s or lower to a cooling stop temperature of 250°C or higher and 450°C or lower, and thereafter naturally cooling the steel plate to a temperature range of 100°C or lower.  In contrast, Tamehiro teaches cooling with air, or is cooling at a cooling rate of at least 10°C/sec to an arbitrary temperature not higher than 500 °C. (col. 9 line 48 to col. 10 line 4).  Additionally, Applicant's deformed ferrite constitutes 50% or more and 100% or less of the ferrite. Tamehiro provides no definition of worked ferrite. On the other hand, present specification clearly and explicitly defines deformed ferrite as ferrite having an aspect ratio of 3 or more and that the amount of deformed ferrite has an impact on resulting 
However, Tamehiro teaches “the slab is first re-heated to a temperature within the range of 950 ° to 1,300 °C and is then hot rolled so that the cumulative rolling reduction ratio is at least 50% at a temperature not higher than 950 °C, the cumulative rolling reduction ratio is 10 to 70%, preferably 15 to 50%, in the ferrite-austenite two-phase zone of an Ar3 point to an Ar1 point, and a hot rolling finish temperature is 650 ° to 800 °C. Thereafter, the hot rolled plate is cooled with air, or is cooled at a cooling rate of at least 10 °C/sec to an arbitrary temperature not higher than 500 °C” (col.8 ln.52-61).  Tamehiro’s cumulative rolling at below 950 °C with 10-70 % reduction overlaps the current 1st rolling at 930-1080 °C and 2nd rolling at Ar3-(Ar3+150) (e.g., 712-862 °C) with 50% or more reduction.  Tamehiro’s hot rolling finish temperature of 650-800 °C overlaps the current (Ar3-50)-Ar3 (e.g., 662-712 °C).  Tamehiro’s cooling at a rate of at least 10 °C/sec to below 500 °C overlaps the current cooling at a rate of 10-80 °C/sec to 250-450 °C.  Therefore, Tamehiro’s process overlaps the current process; and a prima facie case of obviousness has been established.  Tamehiro also teaches the microstructure having ferrite fraction of 32% (Steel 1 in Table 3) or from 20 to 90% (col.3 ln.8-10), in which 69% (Steel 1 in Table 3) or 50 to 100% (col.3 ln.8-10) is worked ferrite.  Worked ferrite is the same as deformed ferrite.  Thus, Tamehiro’s ferrite and deformed ferrite content overlaps the current range.
The 102 rejection is withdrawn but the 103 rejection remains.

Applicant made argument that Comparative Example 24 and 27 have SI-55°C values outside the claimed range due to lower than claimed reduction ratio.
However, the claimed reduction ratio is 50% or more; and Tamehiro teaches the reduction ratio of 10-70%, overlapping the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed SI-55°C value.

Applicant made argument that Comparative Example 25 does not achieve the desired Charpy impact absorbed energy and desired DWTT property due to higher than claimed cooling rate of 10-80 °C.
However, Tamehiro teaches cooling rate of 10 °C/sec or higher, overlapping the current 10-80 °C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.

Applicant’s arguments regarding new claims 5-6, 9-10 and 13-14 are addressed in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamehiro et al (US5755895A).
Regarding claim 1, the limitation of “for high-strength and high-toughness steel pipes” only states a purpose or intended use for the invention but does not result in structural difference. "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (MPEP 2111.02 II).  Therefore, this limitation does not gain patentable weight.  
Tamehiro teaches the chemical compositions of steel materials and their micro-structures of an ultra-high strength steels excellent in low temperature toughness and field weldability and having a tensile strength of at least 950 MPa (col. 2 ln. 48-54).  Tamehiro 1 on the Charpy fracture at -100 °C (the value obtained by dividing the total length of the separation on the fracture by the area 8x10 (mm2) of the fracture; the greater this value, the more excellent the crack propagation stop characteristics) was measured as the crack propagation stopping characteristics. The HAZ toughness (absorption energy at -20 °C in the Charpy test: vEzo) was evaluated by the simulated HAZ specimens (maximum heating temperature: 1,400 °C, cooling time from 800 to 500 °C: 25 sec). Field weldability was evaluated by the lowest pre-heating temperature necessary for preventing low temperature cracking of the HAZ in the Y-slit weld crack test (JIS G3158) (welding method; gas metal arc welding, welding rod: tensile strength 100 MPa, heat input: 0.3 kJ/mm, hydrogen quantity of weld metal: 3 cc/100 g metal).  Tamehiro’s steel plates have a chemical composition lying within (Steel 1 in Table 3) or overlapping (col.3 ln. 35-63) the claimed ranges.  
Element
Claim 1
Tamehiro Steel 1 in Table 3
Tamehiro teaches (col.3 ln.35-63)
C
0.03% or more and 0.08% or less
0.07
0.05 to 0.10%
Si
more than 0.05% and 0.50% or less
0.24
not greater than 0.6%

1.5% or more and 2.5% or less
2.15
1.7 to 2.2%
P
0.001% or more and 0.010% or less
0.006
not greater than 0.015%
S
0.0030% or less
0.001
not greater than 0.003%
Al
0.01% or more and 0.08% or less
0.018
not greater than 0.06%
Nb
0.010% or more and 0.080% or less
0.02
0.01 to 0.10%
Ti
0.005% or more and 0.025% or less
0.016
0.005 to 0.030%
N
0.001% or more and 0.006% or less
0.0027
0.001 to 0.006%
One or more from:
 
 
 
Cu
0.01% or more and 1.00% or less
 
0.1 to 1.0%
Ni
0.01% or more and 1.00% or less
0.7
0.1 to 1.0%

0.01% or more and 1.00% or less
 
0.1 to 0.6%
Mo
0.01% or more and 1.00% or less
 
0.15 to 0.50%
V
0.01% or more and 0.10% or less
 
0.01 to 0.10%
B
0.0005% or more and 0.0030% or less
 
0.0003 to 0.0020%
Fe and impurities
balance
balance
balance


Tamehiro also teaches the microstructure having ferrite fraction of 32% (Steel 1 in Table 3) or from 20 to 90% (col.3 ln.8-10), in which 69% (Steel 1 in Table 3) or 50 to 100% (col.3 ln.8-10) is worked ferrite (i.e., deformed ferrite as recited in current claim).
Tamehiro teaches “the slab is first re-heated to a temperature within the range of 950 ° to 1,300 °C and is then hot rolled so that the cumulative rolling reduction ratio is at least 50% at a temperature not higher than 950 °C, the cumulative rolling reduction ratio is 10 to 70%, preferably 15 to 50%, in the ferrite-austenite two-phase zone of an Ar3 point to an Ar1 point, and a hot rolling finish temperature is 650 ° to 800 °C. Thereafter, the hot rolled plate is cooled with air, or is cooled at a cooling rate of at least 10 °C/sec to an arbitrary temperature not higher than 500 °C” (col.8 ln.52-61).  Tamehiro’s cumulative rolling at below 950 °C with 10-70 % reduction overlaps the current 1st rolling at 930-1080 °C and 2nd rolling at Ar3-(Ar3+150) (e.g., 3-50)-Ar3 (e.g., 662-712 °C).  Tamehiro’s cooling at a rate of at least 10 °C/sec to below 500 °C overlaps the current cooling at a rate of 10-80 °C/sec to 250-450 °C.  Therefore, Tamehiro’s process overlaps the current process; and a prima facie case of obviousness has been established.
Tamehiro teaches separation index of 53 mm-1 (example 1 and Table 4), measured “on the Charpy fracture at -100 °C. (the value obtained by dividing the total length of the separation on the fracture by the area 8x10 (mm2) of the fracture; the greater this value, the more excellent the crack propagation stop characteristics) was measured as the crack propagation stopping characteristics” (col.11 ln.65-col.12 ln.57).  The test temperature is lower than in the current invention and therefore the test method is not exactly the same.  However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112.01)  Since Tamehiro teaches substantially identical composition, overlapping microstructure and overlapping process to the current claim, a prima facie case of obviousness has been established: the limitation not literally described would have been obvious, by flowing naturally from following Tamehiro’s broad teaching.

Regarding claim 2, Tamehiro teaches that the steel further contains Ca: 0.001 to 0.006%, REM: 0.001 to 0.02%, and Mg: 0.001 to 0.0061 (col.4 ln.29-34), overlapping the claimed ranges of at least one selected from Ca: 0.0005% or more and 0.0100% or less, REM: 0.0005% or more 

Regarding claims 5-6, Tamehiro does not teach percent ductile fracture (SA-55C), as determined by a DWTT test at -55 °C.  However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112.01)  Since Tamehiro teaches substantially identical composition, overlapping microstructure and overlapping process to the current claim, a prima facie case of obviousness has been established: the limitation not literally described would have been obvious, by flowing naturally from following Tamehiro’s broad teaching.

Regarding claims 9-10 and 13-14, Tamehiro does not teach the ferrite aspect ratio.  However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112.01)  Since Tamehiro teaches substantially identical composition, overlapping microstructure and overlapping process to the current claim, a prima facie case of obviousness has been .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734